IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42904

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 631
                                                )
       Plaintiff-Respondent,                    )   Filed: September 16, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MISTY DAWN SYKES,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of one year, for grand theft by possession of stolen
       property, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Misty Dawn Sykes pled guilty to grand theft by possession of stolen property, Idaho
Code §§ 18-2403(4), 18-2407(1), 18-2409. The district court imposed a unified sentence of five
years, with a minimum period of confinement of one year. Sykes appeals, contending that his
sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Sykes’s judgment of conviction and sentence are affirmed.




                                                   2